Citation Nr: 0734857	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO. 05-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including obsessive compulsive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service, including from July 1980 
until October 1980, from November 1980 to December 1980, and 
what appears to be a two week period of active duty training 
in January 1981, and a period of active duty from September 
1982 until April 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming. 


FINDING OF FACT

The veteran's psychiatric disorder, including obsessive 
compulsive disorder is not related to service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a psychiatric disorder, including obsessive compulsive 
disorder, have not been approximated. 38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in June 2003. A letter was sent to the veteran 
in December 2006, notifying him of the evidence and 
information necessary to assign a disability rating and an 
effective date should the benefit sought be granted, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Veteran was not prejudiced from the untimely Dingess notice.  
In this regard, following the notice, the veteran had an 
opportunity to submit additional evidence and his claim was 
readjudicated by way of a June 2007 Supplemental Statement of 
the Case (SSOC).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Private treatment records and a VA examination, to 
include an opinion were obtained.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  


Analysis

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as psychoses, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. That an injury or event occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury or event. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred in or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003. A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service. The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition. See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The veteran had two periods of service.  The first period of 
service was from July 1980 to September 1982.  The veteran 
denied a personal or family history of psychosis in his June 
1980 enlistment examination.  Psychiatric examination was 
reported as normal.  

Service medical reports from the veteran's second period of 
service (September 1982 to April 1983) shows that when 
examined in May 1982, the veteran denied a history of 
depression or excessive worry or nervous trouble of any sort.  
Psychiatric examination was reported as normal.  In January 
1983, the veteran was evaluated at the mental health clinic.  
It was reported that the veteran did not have a mental 
disorder. An April 1983 emergency care and treatment record 
indicates that the veteran gave a bizarre, disjointed history 
of headaches, dizziness and "not knowing where he is".  It 
was noted that the veteran had extensive evaluation, 
including an EEG which was negative.  The veteran was noted 
to have bizarre behavior.

In his April 1983 discharge examination, the veteran reported 
a history of recurrent, excessive worry since childhood.  He 
denied a personal or family history of psychosis. His nervous 
trouble was referenced as excessive worry.  It was reported 
that the veteran's psychiatric examination was normal.

The Board observes that although the veteran gave a history 
in service of excessive worry since childhood, service 
medical records are negative for a psychiatric disorder.  
When evaluated in the mental health clinic, it was determined 
that the veteran did not have a psychiatric disorder.  
Additionally, all psychiatric examinations were reportedly 
normal.  

The veteran's service personnel records show that he received 
several Article 15's.

There is no evidence of the veteran being diagnosed as having 
a psychosis within one year of service.  Thus, presumptive 
service connection is not warranted.  38 C.F.R. § § 3.307, 
3.309.  The first documented diagnosis of a psychiatric 
disorder is in January 2003.  At that time, the veteran was 
diagnosed as having an obsessive-compulsive disorder and a 
delusional disorder.  When evaluated, the veteran gave a 
history of obsessive compulsive disorder since 1982.  While 
the veteran gave a history of having an obsessive compulsive 
disorder since 1982, there was no mention concerning the 
veteran's military service reported.

Findings on VA examination in June 2007 raise the question as 
to whether the veteran entered service with a psychiatric 
disability.  In June 2007 the VA examiner noted that the 
veteran acknowledge on interview that he had been subject to 
significant physical and sexual abuse as a child and that he 
worried a great deal during his childhood.  The examiner 
stated that it was more likely that his current anxiety 
disorders had their basis in abusive experiences as a child 
and the heritability of mental disorders that he described on 
his mother side of the family.  The Board finds that this 
aspect of the examiner's opinion does not amount to clear and 
unmistakable error to rebut the presumption of soundness.  
The veteran is entitled to this presumption as there was no 
psychiatric disability noted on his entrance examinations.  
The examiner's opinion cannot be considered clear and 
unmistakable evidence to rebut the presumption of soundness, 
as it is based solely on history reported by the veteran and 
this history has been inconsistent over the years.  In this 
regard, the veteran has denied having excessive worry and 
nervousness in service and at other times he reports 
nervousness dating back to childhood.  Additionally, during 
service he denies any family history of psychiatric problems, 
however, on examination in 2007 he reported that mental 
illness problems were "big" on his mother side of the 
family.  Given the foregoing, the examiner's opinion cannot 
amount to clear and unmistakable evidence that the veteran 
entered service with a psychiatric disability.

The determinative issue, therefore, becomes whether the 
veteran's current psychiatric disorders, diagnosed several 
years after service is related to service.  The Board notes 
that the veteran underwent mental evaluation in service and 
it was reported that the veteran did not have a psychiatric 
disability.  Additionally, in June 2007, a VA examiner 
concluded that it was not as likely as not that the veteran's 
current psychiatric disorders first occurred or were casually 
linked to any incident of or finding recorded of service.  
The Board finds this opinion to be probative as such opinion 
was based on a review of the record and examination of the 
veteran.  The Board notes that there are no contrary opinions 
of record.

A January 2003 clinical assessment from the Southeast Wyoming 
Mental Health Center indicates that the veteran presented 
symptoms of obsessive compulsive disorder. The assessment 
reported that the veteran had obsessive compulsive disorder 
symptoms from 1982.  This appears to be history as reported 
by the veteran.  In this regard, there is nothing in the 
record to substantiate a finding or diagnosis of an obsessive 
compulsive disorder in 1982 and the examiner did not point to 
any records showing that the veteran was diagnosed as having 
an obsessive compulsive disorder in 1982.  The Board observes 
that the veteran's service medical records in 1982 are 
negative for such a diagnosis.

Peak Wellness Center medical records from January 2005 until 
April 2005 indicate that the veteran was diagnosed with 
obsessive compulsive disorder. However, the records do not 
provide any information as to the etiology of the disorder or 
any opinions as to whether the disorder is related to the 
veteran's service.

The veteran's assertion that his psychiatric disorder, 
including obsessive compulsive disorder, developed in service 
cannot be considered competent medical evidence. The Court 
has continuously held that a medically untrained layperson, 
such as the veteran, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Cox v. Brown, 5 Vet. app. 93, 95 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the absence of competent medical evidence linking the 
veteran's current psychiatric disorders to service, including 
any incident of service, the Board must finds that the 
preponderance of the evidence is against the claim for 
increase; the 





	(CONTINUED ON NEXT PAGE)




benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, 
including obsessive compulsive disorder, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


